281 F.2d 953
Samuel L. BOWERSv.PENNSYLVANIA RAILROAD COMPANY, Appellant.
No. 13225.
United States Court of Appeals Third Circuit.
Argued September 15, 1960.
Decided September 23, 1960.

Appeal from the United States District Court for the District of Delaware; Caleb R. Layton, Judge.
Charles W. Berl, Jr., Wilmington, Del. (Berl Potter & Anderson, Wilmington, Del., on the brief), for appellant.
Charles A. Lord, Philadelphia, Pa. (Richter, Lord & Levy, Philadelphia, Pa., James P. D'Angelo, Wilmington, Del., on the brief), for appellee.
Before GOODRICH, McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment for the plaintiff in a Federal Employer's Liability case. A judgment followed a verdict by the jury and the defendant's motion for a new trial was denied by Judge Layton. In overruling the motion he made a careful analysis of the points presented by the defendant, considered them and ruled adversely upon them. D. C.Del.1960, 182 F.Supp. 756.


2
We think the trial judge was right. The failure to give an instruction on causation asked for by the defendant was more than adequately compensated by the correct charge on the point which the judge gave the jury. Defendant's complaint of plaintiff's counsel's argument concerning pecuniary reimbursement for pain and suffering was carefully and correctly discussed by the trial judge. Any reliance upon our earlier decision of Vaughan v. Magee, 3 Cir., 1914, 218 F. 630, is not well taken in view of our later cases. See Garrett v. Faust, 3 Cir., 1950, 183 F.2d 625, 629; Smith v. Philadelphia Trans. Co., 3 Cir., 1949, 173 F.2d 721, 726.


3
The judgment will be affirmed.